RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0157p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 GARY B., JESSIE K., CRISTOPHER R., ISAIAS R.,           ┐
 ESMERALDA V., PAUL M., and JAIME R., minors,            │
                               Plaintiffs-Appellants,    │
                                                          >      Nos. 18-1855/1871
                                                         │
        v.                                               │
                                                         │
                                                         │
 GRETCHEN WHITMER, et al.,                               │
                                Defendants-Appellees.    │
                                                         ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                  No. 2:16-cv-13292—Stephen J. Murphy, III, District Judge.

                               Decided and Filed: May 19, 2020

        Before: COLE, Chief Judge; MOORE, CLAY, GIBBONS, SUTTON, GRIFFIN,
         KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR, BUSH, LARSEN,
                 NALBANDIAN, READLER, and MURPHY, Circuit Judges.

                                      _________________

                                            ORDER
                                      _________________

       A member of the en banc court sua sponte requested a poll in this case pursuant to 6 Cir.
I.O.P. 35(e). A majority of the Judges of this Court in regular active service has voted for
rehearing en banc of these cases. Sixth Circuit Rule 35(b) provides that:

       A decision to grant rehearing en banc vacates the previous opinion and judgment
       of the court, stays the mandate, and restores the case on the docket as a pending
       appeal.
 Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 2


       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandates are stayed, and these cases are restored to the docket as pending appeals.

                                             ENTERED BY ORDER OF THE COURT




                                             __________________________________
                                             Deborah L. Hunt, Clerk